DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schiff et al [US 2003/0074328] and/or Provisional Application No. 60/327,904 filed on Oct 09, 2001.
Claim 2.   A mobile device (the smart cellular phone 14, see Fig. 1) comprising: Radio Frequency (RF) cellular circuitry, see Fig. 1, para [0032]);
at least one memory (the cellular 14 stored ID code, biometric data information, and authentic financial transactions/payments information, see Fig. 1, para [0041, lines 15-24]) configured to store biometric authentication information and payment information, wherein the biometric authentication information is associated with the payment information;
a biometric reading device (the smart cellular with a built-in a retinal or fingerprint scanner, see Fig. 1, para [0032]) configured to read biometric information; and


a transaction module configured to provide the payment information via the RF cellular circuitry for use in a transaction in response successfully authenticating, by the authentication module, the biometric information read by the biometric reading device is associated with the biometric authentication information (the using a communication device such as the smart cellular phone to make financial transaction payment based on the name, address, contact information authentication of biometric data information, financial account information displayed on the cellular display 34, which is/are matched with the final transaction system 16, see Figs. 2A, 2B, para [0041, 0043, 0044, 0047]).

Claim 3.  The mobile device of claim 2, wherein the biometric reading device is configured to read biometric information provided by a user to complete the transaction (as cited in respect to claim 2 above, see para [0041]).



Claim 7.  The mobile device of claim 2, wherein the biometric authentication information is stored separately from the payment information (the biometric authentication information is stored in the memory 24 of financial transaction system 16, see Fig. 1, para [0052]).

Claim 8.  The mobile device of claim 2, wherein the payment information is stored in a memory accessible only by the authentication module (the computer financial device 12 stores authentication financial information, see Fig. 1, para [0065]).

Claim 9.  The mobile device of claim 2, wherein the at least one processor is further configured to execute a secure module configured to: generate a key when the biometric information read by the biometric reading device is successfully authenticated; encrypt the key and the payment information stored in memory; and provide, via the short range RF circuitry, the encrypted key and payment information for use in a transaction (as cited in respect to claim 2 above, and including to use the keypad 32 for generating biometric information, see Fig. 1, para [0032, 0033]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al [US 2003/0074328] in view of Lapsley et al [US 7,565,329]
Claim 5.  The mobile device of claim 2, wherein the Internet site (the Internet, see Fig.1, para [0038]) is configured to receive the encrypted key and payment information from the secure module, and transmit the encrypted key and payment information to a central database (the database 28, see Fig. 1, para [0042]).
But Schiff et al fails to disclose the wherein the secure module is configured to provide an encrypted key and payment information to an Internet site.  However, Schiff et al discloses the financial transaction system 16 is contacted using a unique access calling number that is associated with the financial transaction system 16. According to an exemplary embodiment, the access calling number is an access telephone number (ATN) 42 that enables communication with the financial transaction device 12 using the cellular communication device 14. However, the access calling number can be, for example, an Internet Protocol (IP) address for Internet-enabled communication devices 14, or any other type calling number or address that can be used to communicate with the financial transaction device 12 (see Fig. 1, para [0038[]).
Lapsley et al suggests that the access device or cellular phone may be a wireline telephone, a wireless telephone, a two-way pager, a personal digital assistant, or a personal computer. Identification codes associated with an access may include telephone numbers, electronic serial numbers (ESN), a hardware identification code, or encryption of a challenge message using a private key (see col. 4, lines 38-43).  Encryption can be employed on all communication links to protect sensitive data, as is standard in the industry (see col. 5, lines 39-41).  The use of biometrics and encryption provides security, eliminating the possibility of fraud via intercepting transmissions from the telephone or PDA (see col. 8-10).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the encryption of Lapsley et al to the cellular phone of Schiff et al for protecting and preventing of sensitive financial data information and personal ID being hacked and stolen, since the encryption is a standard in all the communication links.

Claim 6.  The mobile device of claim 5, wherein the central database is configured to validate the key and the payment information (the approval of authentication or authorized financial transaction, see para [0043]). 

Claim 10.  A system, comprising: a mobile device, comprising: Radio Frequency (RF) cellular circuitry; at least one memory configured to store biometric authentication information and payment information, wherein the biometric authentication information is associated with the payment information; a biometric reading device configured to read biometric information; and at least one processor coupled to the memory and the 
a transaction module configured to provide the payment information via the RF cellular circuitry for use in a transaction in response successfully authenticating, by the authentication module, the biometric information read by the biometric reading device is associated with the biometric authentication information; and an Internet site (the Internet, see Fig.1, para [0038]) configured to: receive, from the mobile device, the encrypted key and payment information; and transmit, to a central database, the encrypted key and payment information; and a central database configured to validate the key and the payment information (as cited in respect to claim 2 above, and including central database 28 of the financial transaction system 16, see Fig. 1, para [0042]).  The encrypted key is obvious combined between Schiff et al and Lapsley et al in respect to claim 5 above.

Claim 11.  The system of claim 10, wherein the biometric reading device is configured to read biometric information provided by a user to complete the transaction (the biometric scanner, see para [0032]).

Claim 12.  The system of claim 10, wherein the payment information is associated with a primary account number (the bank account or financial account and/or credit account, see para [0041, 0045]).

Claim 13.  The system of claim 10, wherein the biometric authentication information is stored separately from the payment information (as cited in respect to claim 7 above).

Claim 14.  The system of claim 10, wherein the payment information is stored in a memory accessible only by the authentication module (as cited in respect to claim 8 above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al [US 7,565329] and Lapsley et al [US 7,565,329] and further in view of Shore [US 2003/0149662]
Claim 15.  The system of claim 10, wherein the at least one processor of the mobile device is further configured to execute a secure module configured to: generate a key when the biometric information read by the biometric reading device is determined by the authentication module to correspond to the payment information stored in memory and encrypt the key and the payment information stored in memory (as the combination of the encrypted key between Schiff et al and Lapsley et al in respect to claim 5 above).
But Schiff et al fails to disclose provide via the short range RF circuitry, the encrypted key and payment information for use in a transaction.
Shore suggests that the apparatus, systems and methods to wirelessly pay for purchases, electronically interface with financial accounting systems, and electronically record and wirelessly communicate authorization transactions using Personal Digital Shore for the cellular phone or PDA Schiff et al and Lapsley et al for providing convenience and preventing of electromagnetic interference EMI to cause errors and failures financial data information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atsushi discloses the personal authentication device can perform a fingerprint authentication processing by simple operation steps. Personal authentication device (10) is installed in slot (31) of portable phone (30). When a user presses a button (11) installed in fingerprint sensor of personal authentication device for one time, the person who pushes the button with his finger is authenticated, and approval authentication of the person is carried out by pushing said button (11). Transaction data output from personal authentication device (10) is transmitted from external communication module out from portable phone (30).	[US 2004/0085188]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/12/2022